Citation Nr: 1018923	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-14 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound (GSW) to muscle group XVII, left 
buttock.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a GSW to muscle group XVII, right buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION


The Veteran served on active duty from March 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran's claim was remanded by the 
Board for further development in December 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Residuals of GSW to muscle group XVII, left buttock, are 
no more than moderately disabling.

2.  Residuals of GSW to muscle group XVII, right buttock, are 
no more than moderately disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a GSW to muscle group XVII, left buttock, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 
5317 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a GSW to muscle group XVII, right buttock, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 
5317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in July 
2006, prior to the initial adjudication of his claims, 
informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  This 
initial letter did not inform him of the information 
necessary to establish an effective date or disability 
rating.  However, an additional notice letter, issued in 
January 2010, informed the Veteran of the manner in which VA 
assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and which complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Although the Veteran received medical 
release forms from the RO, in compliance with the December 
2009 Board remand, the Veteran's file does not contain 
evidence that the Veteran submitted any additional release 
forms.  As such, there is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most 
recently afforded a VA examination to assess the current 
severity of his disabilities in January 2010.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board has found the examination report discussed 
herein to be adequate, as it provided current findings that 
are clearly relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The examination report is thorough 
and supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  While the 
Veteran's representative argued that the VA examiner failed 
to indicate a specific level of severity for each disability 
(see Brief, April 2010), as explained below, the Board is 
able to adequately determine a severity level based on the 
examination results.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

The Veteran is seeking an increased disability evaluation in 
excess of 20 percent for his service-connected residuals of 
gunshot wound to the left buttock, involving muscle group 
XVII, as well as an increased disability evaluation in excess 
of 20 percent for his service-connected residuals of gunshot 
wound to the right buttock, involving muscle group XVII.  
Service connection has also been established for left hip 
pain associated with gunshot wound residuals of left buttock, 
moderate damage to muscle group XVII, assigned a 10 percent 
rating; right hip pain associated with gunshot wound 
residuals of right buttock, moderate damage to muscle group 
XVII, assigned a 10 percent rating; and scar across the 
sacral area associated with gunshot wound residuals of right 
buttock, moderate damage to muscle group XVII, assigned a 10 
percent disability rating.  See August 26, 2008 rating 
decision.  The ratings assigned these disabilities are not 
currently on appeal and will not be addressed herein.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
evidence of record does not establish additional, distinct 
time periods where the Veteran's service-connected 
disabilities resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See also 38 
C.F.R. §§ 4.40, 4.45 (2009).

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b) 
(2009).  The specific bodily functions of each group are 
listed at 38 C.F.R. § 4.73 (2009).

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  See 
38 C.F.R. § 4.55(a) (2009); see also 38 C.F.R. § 4.14 (2009).  
Additionally, the combined evaluation of muscle groups acting 
on a single unankylosed joint must be lower than the rating 
for unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  See 38 C.F.R. § 
4.55(d) (2009).  When compensable muscle group injuries are 
in the same anatomical region, but do not act on the same 
joint, the rating for the most severely injured muscle group 
will be increased by one level, and used as the combined 
evaluation for all affected muscle groups.  See 38 C.F.R. § 
4.55(e) (2009).  Otherwise, for muscle group injuries in 
different anatomical regions (not acting on ankylosed 
joints), each injury is separately rated, and ratings are 
then combined under VA's "combined ratings table" at 38 
C.F.R. § 4.25, for the purposes of determining schedular 
compensation ratings.

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56 (2009).  First, 
an open comminuted fracture with muscle or tendon damage will 
be rated as severe, unless (for locations such as the wrist 
or over the tibia) the evidence establishes that the muscle 
damage is minimal.  See 38 C.F.R. § 4.56(a) (2009).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  See 38 C.F.R. § 4.56(b) (2009).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c) (2009).

Under diagnostic codes (DC) 5301 to 5323, muscle injuries are 
rated as slight, moderate, moderately severe or severe 
according to criteria based on the type of injury, the 
history and complaint, and objective findings.  See 38 C.F.R. 
§ 4.56(d) (2009).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There are no cardinal signs or 
symptoms of muscle disability as denied in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).  The guidelines take into consideration 
the type of injury, the history and complaints as well as 
objective findings.

The evidence of record indicates that the suffered shell 
fragment wounds to the right and the left buttock, in May 
1944.  Wounds to his pelvis and tailbone were also noted. 
Hospital records indicate that the Veteran underwent 
debridement of wounds, and postoperative diagnoses were 
wounds, both buttocks, and an 8-inch, painful scar, all 
resulting from an enemy shell fragment. The Veteran was 
hospitalized for four months.  See Report, November 1944.

The Veteran's first post-service VA examination to address 
his muscle disabilities was conducted in March 1951.  The 
Veteran reported occasional pain in his back and gluteal 
regions with strenuous work or heavy lifting.  Otherwise, the 
Veteran was asymptomatic. The examiner noted a scar, one-inch 
long and 9 inches wide, with moderate damage to muscle group 
XVII, bilaterally.  See VA examination report, March 27, 
1951.  

The Veteran was afforded another VA examination in September 
2006.  At that time, the Veteran complained of constant pain 
in the left and right buttocks, with flare-ups associated 
with changes in weather.  During flare-ups, however, he did 
not note an additional limitation of motion or increased 
functional impairment.  Muscle groups affected were muscle 
group XVI, bilaterally.  There was no appreciable tissue 
loss.  There was no bone, joint, or nerve damage.  Muscle 
strength was +5/5, bilaterally, in the upper and lower 
extremities.  There was no evidence of muscle herniation, 
loss of muscle function, or joint involvement.  See VA 
examination report, September 30, 2006.

A VA outpatient treatment record from December 7, 2006, noted 
bilateral gluteal pain with scar, with full range of motion, 
and normal gait.

A private treatment report from August 2007 noted lower back 
and hip pain, associated with stiffness, as well as the 
feeling of small particles in the back of his gluteus area.  
On examination, he demonstrated tenderness in both sides of 
the hips, and straight leg raising was somewhat positive with 
tenderness,  Hip flexion was also positive.  He was diagnosed 
with bilateral hip degenerative changes, moderately severe, 
and physical therapy was recommended.  The Board notes that, 
while a bilateral hip disability is currently service-
connected, the Veteran is not service connected for a low 
back disability.  See Private Report, August 24, 2007; see 
also August 2008 rating decision denying service connection 
for lumbar spine degenerative disc disease.

Another private report, authored on January 31, 2008, noted 
that he was treating the Veteran for a neurologic injury 
incurred in WWII, and he that he suffered from severe, 
incapacitating pain in the low back and left buttock region, 
more so than the right buttock region, due to that injury. 

A VA examination, to address the Veteran's complaints of hip 
pain, was conducted in May 2008.  At that time, the Veteran 
did not report any fractured bones as a result of the in-
service injury.  Foreign bodies were removed at the time, 
however,  subsequent x-rays did not reveal any residual 
foreign bodies, nor arthritis.  See VA examination report, 
May 28, 2008.

Pursuant to a December 2009 Board remand, the Veteran was 
afforded an additional VA examination to address his muscle 
injuries January 2010 in order to ascertain the current 
severity of the Veteran's injuries, to include neurological 
manifestations, as well as muscle group injury symptoms 
distinguished from the Veteran's service-connected hip 
disabilities.  The examiner noted a review of the claims 
file.  The Veteran complained of persistent pelvis and 
buttock pain, as well as some hip discomfort.  The Veteran 
ambulated with the assistance of a cane.  The Veteran 
reported that prolonged standing or walking caused additional 
discomfort.  On examination, hip flexion was to 100 degrees, 
extension to 0 degrees, abduction to 25 degrees and adduction 
to 10 degrees.  Though pain was reported on motion, no other 
flare-ups were noted.  There was no evidence of a muscle 
hernia.  Neurological manifestations were neither reported 
nor observed, and the examiner stated that it was not 
possible to distinguish physical findings with regard to the 
muscle group and hip disabilities.  See VA examination 
report, January 20, 2010.

As noted, the Veteran's service-connected left and right 
buttock disabilities are currently rated as 20 percent 
disabling, bilaterally, pursuant to Diagnostic Code 5317.  
Diagnostic Code 5317 provides evaluations for disability of 
muscle group XVII.  The functions of these muscles include 
extension of hip (1); abduction of thigh; elevation of 
opposite side of pelvis (2,3); tension of fascia lata and 
iliotibial (Maissait's) band, acting with XIV (6) of postural 
support of body steadying pelvis upon head of femur and 
condyles of femur on tibia (1).  The muscle group includes 
the pelvic girdle group 2: (1) gluteus maximus, (2) gluteus 
medius, and (3) gluteus minimus.  Disability under this 
provision is evaluated as non-compensable for slight 
disability, 20 percent for moderate disability, 40 percent 
for moderately severe disability, and 50 percent for severe 
disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.

Based on the evidence of record, the Board finds that the 
Veteran's left and right buttock disabilities are most 
analogous to a moderate muscle injury, muscle group XVII.  
While a prolonged period of in-service hospitalization is of 
record, as well as consistent complaints of muscle disability 
symptoms since that time, the record does not reflect an 
inability to keep up with work requirements (the Board notes 
that the Veteran was retired prior to the filing of his claim 
for an increase).  Further, there are no indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  In 
September 2006, the Veteran's strength in the lower 
extremities was +5/5.  As such, while intense pain has been 
noted repeatedly, the evidence does not demonstrate a 
significant loss of strength or muscle substance to reflect a 
"moderately severe" muscle injury pursuant to Diagnostic 
Code 5317.  Therefore, increased ratings, bilaterally, are 
not warranted.

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  However, when 
considering additional functional loss, increased evaluations 
above those for a "moderate" muscle injury is not 
warranted.  Although the January 2010 VA examiner noted that 
the Veteran's reported inability to stand or walk for 
extended amounts of time, he did not characterize the 
impairment as moderately severe.  Further, he attributed much 
of those symptoms to the Veteran's age.  In addition, on 
objective physical examination, the Veteran demonstrated a 
moderate range bilateral hip motion in January 2010 with no 
decrease in muscle strength in September 2006.

Consequently, the Board finds that a disability rating 
equating a "moderately severe" muscle injury for residuals 
of the Veteran's wounds to the left and right buttocks are 
not warranted.  Accordingly, the Veteran's claims for an 
increased disability rating to the left and right buttock, 
including muscle group XVII, must be denied.

Finally, a review of the record reveals that the RO did not 
refer the evaluation of either muscle group disability to the 
VA Under Secretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either disability on 
appeal.  Regarding the Veteran's claims for a higher 
disability rating for each service-connected muscle group 
disability, the rating criteria are not inadequate.  Higher 
ratings are available, however the Veteran simply does not 
meet those criteria.     

Accordingly, the Veteran's claim for a rating in excess of 20 
percent for residuals of a GSW to muscle group XVII, left 
buttock, as well as his claim for a rating in excess of 20 
percent for residuals of a GSW to muscle group XVII, right 
buttock, are denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to muscle group XVII, left 
buttock, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to muscle group XVII, right 
buttock, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


